Case 5:18-cv-01882-JGB-SHK Document 130 Filed 09/09/19 Page 1 of 3 Page ID #:3382



   TIMOTHY K. BRANSON
   TBRANSON@GRSM.COM
   DIRECT DIAL: (619) 230-7441




                                                                                   ATTORNEYS AT LAW
                                                                              101 W. BROADWAY, SUITE 2000
                                                                                  SAN DIEGO, CA 92101
                                                                                     WWW .GRSM.COM




                                          September 9, 2019


  VIA CM/ECF
  Magistrate Judge Shashi H. Kewalramani
  USDC, Central District of California
  George E. Brown, Jr. Federal Building
  United States Courthouse
  3470 12th St.,
  Riverside, CA 92501


           Re:      Monster Energy Company v. Vital Pharmaceuticals, Inc.
                    USDC – Central District of California, Case No. 5:18-cv-01882-JGB-SHK

  Honorable Shashi H. Kewalramani:

          Pursuant to the Court’s Minute Order dated September 6, 2019 (Dkt. 128), Defendant
  Vital Pharmaceuticals Inc. (VPX) respectfully submits the following 2-page letter brief
  concerning Plaintiff Monster Energy Company’s (“Monster”) responses to discovery,
  specifically Defendants’ Requests for Production No. 13.

                                                    Respectfully submitted,

                                                    GORDON REES SCULLY MANSUKHANI

                                                    By:   /s/ Michael D. Kanach
                                                          M.D. Scully
                                                          Timothy K. Branson
                                                          Holly L.K. Heffner
                                                          Michael D. Kanach
                                                          Marc J. Kesten
                                                          Attorneys for Defendant
                                                          VITAL PHARMACEUTICALS, INC.,
                                                          d/b/a VPX Sports


  Cc: All Counsel
Case 5:18-cv-01882-JGB-SHK Document 130 Filed 09/09/19 Page 2 of 3 Page ID #:3383
  September 9, 2019
  Page 2


          VPX moves to compel the production of documents, to which Monster initially indicated
  it would produce after the Protective Order was entered. Monster’s position appears to have
  changed in light of VPX’s refusal to produce its own proprietary trade secret formula. VPX’s
  formula for BANG® is the subject of a dueling discovery motion which Monster is filing
  contemporaneously. VPX served Requests for Production of Documents to Monster, including
  the following Request No. 13: “Produce all non-privileged Documents and Correspondence
  concerning Your formulation and ingredients for REIGN.” See Exhibit A.

          Reign is an energy drink that Monster introduced shortly after filing the present lawsuit
  against VPX. It is very similar to BANG®. See e.g., Paragraph 97. Other requests VPX
  propounded on Monster seek similar information as No. 13. See e.g., Requests for Production
  Nos. 14 and 15 regarding specific listed ingredients in Monster’s formulation of Reign; Request
  No. 16 regarding consumer studies and market studies regarding ingredients and flavors of
  Reign; and No. 12 regarding Monster’s decision to sell Reign energy drinks.

          Monster objected to these requests on the basis of relevance, however, Monster provided
  the following response: “Monster will continue to meet and confer with VPX regarding ESI
  protocols, search terms, custodians, and date ranges, but will not produce documents until a
  protective order is in place.”

         Monster provided the same boilerplate response to every single request for documents,
  Nos. 1-79, and did not initially state that it would withhold documents based on its objections.
  Monster has not supplemented its objections to provide a clear response as to which documents
  Monster will produce. However, since providing that response, during the meet and confer
  process, Monster has taken the position that it would not produce any formulas.

         First, VPX’s Formula For BANG® is Not Relevant.

          To the extent Monster provides the Court with its position regarding how VPX’s formula
  and quantities of ingredients may be relevant and necessary, VPX will provide a rebuttal in
  opposition to Monster’s motion to compel. However, as a threshold matter, Monster has not
  asserted any causes of action in its First Amended Complaint (FAC) for which the formula for
  BANG® is necessary or even helpful to Monster proving its claims. In fact, the allegations
  Monster asserts point to the opposite conclusion. Monster calls out that Monster has introduced
  a new, competing product, Reign, that does not contain creatyl-l-leucine, but is otherwise
  advertised as almost identical to BANG®. See FAC, Paragraph 97. Monster seeks damages for
  BANG®, but not with respect to all of Monster’s products. Monster recognizes that some drinks
  are “unlike goods.” See FAC, Paragraphs 87-88.

          Monster does not allege that VPX has advertised the quantity of creatyl-l-leucine on the
  can or otherwise. In fact, the FAC acknowledges that the quantity of creatyl-l-leucine in
  BANG® is a trade secret. See e.g., Paragraph 59 (“Unfortunately, that is proprietary
  information”).

          Monster does not allege that VPX is making any affirmative false or misleading claims
  on the label about the existence of creatyl-l-leucine in BANG®. The label says that the product
  contains “Super Creatine” which the label explains is creatyl-l-leucine. It is not in dispute that
Case 5:18-cv-01882-JGB-SHK Document 130 Filed 09/09/19 Page 3 of 3 Page ID #:3384
  September 9, 2019
  Page 3

  there is creatyl-l-leucine in the product. See Monster’s own testing attached to the FAC, which
  confirmed that creatyl-l-leucine is in BANG®. VPX is willing to produce documents (redacted
  formulas) which would confirm that creatyl-l-leucine is in the product.

         Monster’s causes of action 1-3 do not support a motion to compel VPX’s formula.
  Monster’s allegations in support of those causes of action are not about the quantities of any
  ingredients in BANG®, including creatyl-l-leucine (Paragraph 122, 132, 141).

       Second, Monster’s Reign Formula is Relevant to Monster’s Claims if the Court
  Compels Production of VPX’s BANG® Formula.

         In Monster’s efforts to compel the production of VPX’s formula, Monster argues that
  VPX should produce the details of the formula including the amounts of the ingredients in
  BANG® because Monster argues that the effects of the amounts of the particular ingredients in
  BANG® is the central issue underlying Monster’s false advertising claim – yet Monster has
  refused to produce its own formula for a competing product REIGN, even in a redacted form,
  claiming its formula is not relevant.

         VPX has proposed disclosing the quantity of caffeine (300 mg), which is sufficient to
  support VPX’s advertising statements. To the extent the Court finds that other ingredients,
  beyond caffeine, are relevant or necessary for Monster to evaluate its claims, those ingredients
  and quantities in the Reign drinks are likewise relevant and necessary for VPX to evaluate
  Monster’s claims and VPX’s defenses, including unclean hands and a lack of damages.

          Monster’s formulas are relevant to confirm that creatyl-l-leucine is not in Reign product.
  Monster will not even agree to provide its formulas in a redacted manner, which would be
  sufficient to confirm Monster has not manufactured energy drinks with creatyl-l-leucine.

          If Monster wants to stand up at trial and say a specific amount of certain ingredients are
  too small for an energy drink company to put on the label, Monster makes arguments about what
  consumers expect and what is industry standard quantity, then Monster’s credibility and the
  industry standards will be disputed by Monster’s own advertising, labeling practices, and
  formulas. If Monster is seeking to recover damages based on the quantity of a formula in one
  can, then Monster is putting at issue the formulas for energy drinks as a category, and
  specifically Monster’s own competing products, particularly Reign. Monster seeks damages for
  the alleged false advertising of BANG®, yet Monster’s REIGN product has many of the same
  ingredients as BANG®, and REIGN’s advertising and trade dress mimics BANG’s. VPX also
  seeks information relating to formulas to show that Monster’s lawsuit was filed to harass a
  competitor VPX, are unsupported by Monster’s own research related to formulas, and this is an
  exceptional case under the Lanham Act 15 U.S. Code § 1117. As the prevailing party in an
  exceptional case, VPX would be entitiled to attorneys fees.

          To the extent the Court finds that one formula is relevant – of VPX’s BANG® – then the
  Court must treat in a similar fashion those formulas for Monster’s own products. Monster cannot
  support its statement in the FAC that a retailer is inaccurately comparing BANG® to Monster’s
  Reign – and claim that BANG’s formula is relevant – while at the same time hide behind its own
  labels. The Court must treat these labels consistently.
